DETAILED ACTION
	This Office Action is in response to an Amendment, filed 19 November 2020, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous claim objections have been corrected by the filed amendments.
Claims 1-11 and 16-20 were amended.
No claims were added or cancelled.
Claims 1-20 stand pending and ready for examination.

Response to Arguments
	Applicant’s arguments and amendments, filed 19 November 2020, with regard to the previous claim rejections under 35 USC 103, have been fully considered and are persuasive. The examiner respectfully withdraws the previous rejections under 35 USC 103, however, new rejections may be found below as necessitated by amendment.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al. (US 20180367483).

As to Claim 1, Rodriguez discloses a non-transitory machine-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method to integrate non-user entities into a communication session between real-world users (Fig. 12 and Paragraph [0492] describe the disclosed methods being implemented by one or more processors executing instructions stored on a non-transitory computer readable medium), the method comprising: presenting a messaging interface via a first computing platform associated with a first user (Fig. 8A and Paragraph [0360] provide an example of a first chat interface 800 of a first messaging application displayed on a first user device operated by a first user), the messaging interface including an entry field and a communication field (Fig. 8A and Paragraph [0360] convey the example user interface comprising an input field 802 (i.e. entry field) and a message display area 804 (i.e. communication field); See also Figs. 8B through 10B for further examples of chat interfaces), the entry field displaying messaging content available for entry and/or selection by the first user (Fig. 8A and Paragraphs [0360]-[0362] describe how the first user can input content or commands in the input field or select items to share from various menus/lists/etc. to be entered into the conversation; Fig. 8D and Paragraph [0372] provides a specific example of the entry field displaying messaging content), the communication field displaying a shared messaging feed that reflects a communication session between the first computing platform and a second computing platform associated with a second user (Figs. 8A – 10B provide various examples of the communication field displaying shared messages between the first user and second user being displayed); determining context information, the context information describing a context of the communication session (Paragraphs [0335][0435] describe how the system continuously monitors/gathers contextual data concerning the communication session between the first and second users); obtaining a selection of a first messaging icon via the entry field (Paragraphs [0442][0444] describe how users can select a bot activation control in the chat interface or by selecting a displayed interface element); in response to obtaining the selection of the first messaging icon, determining a contextually relevant communication for a non-user entity based on the context information, wherein the non-user entity is to be integrated into the communication session to participate in the communication session with the first user and the second user (Paragraph [0431] describes how when a bot is selected, the bot is added to the chat conversation in the messaging interface wherein the bot can then determine and output requested information into the conversation with the first and second users; Paragraphs [0410][0415] further describe how the bots determine what to communicate based on the various context including conversational contexts, related contexts, and various other contextual information); and -2-Goslin, et al. - 16/564,505 Attorney Docket No.: 45WE-029019presenting the contextually relevant communication in the communication field, the presentation causing an update of the shared messaging feed such that the contextually relevant communication is presented in the shared (Paragraph [0431] describes how when a bot is selected, the bot is added to the chat conversation in the messaging interface wherein the bot can then determine and output requested information into the conversation with the first and second users as messages to the first and second users; Paragraphs [0410][0415] further describe how the bots determine what to communicate based on the various context including conversational contexts, related contexts, and various other contextual information; Paragraphs [0249][0362][0380] provide further examples of the bots responding and interacting in the conversation with the first and second users).

As to Claim 2, Rodriguez discloses wherein the communication session includes exchanges of one or more of text-based messages, emoticons, GIFS, images, or video (Figs. 8A – 10B provide various examples of the different texts, images, etc. in the communication session between the first user, second user, and/or bot(s)).

As to Claim 3, Rodriguez discloses wherein the context of the communication session includes one or more of words, phrases, questions, answers, conveyed emotions, user presence, or user absence (Paragraphs [0410][0415] further describe how the bots determine what to communicate based on the various context including conversational contexts, related contexts, and various other contextual information).

	As to Claim 4, Rodriguez discloses wherein the contextually relevant communication includes a message which is responsive to the context of the communication session (Paragraph [0431] describes how when a bot is selected, the bot is added to the chat conversation in the messaging interface wherein the bot can then determine and output requested information into the conversation with the first and second users; Paragraphs [0410][0415] further describe how the bots determine what to communicate based on the various context including conversational contexts, related contexts, and various other contextual information).

	As to Claim 5, Rodriguez discloses wherein the message responds to, expands upon, or questions the context of the communication session (Paragraph [0431] describes how when a bot is selected, the bot is added to the chat conversation in the messaging interface wherein the bot can then determine and output requested information into the conversation with the first and second users; Paragraphs [0410][0415] further describe how the bots determine what to communicate based on the various context including conversational contexts, related contexts, and various other contextual information).

	As to Claim 6, Rodriguez discloses wherein the first messaging icon is associated with a first persona, and the contextually relevant communication is further determined based on the (Paragraphs [0234][0235] describe how bots adopt a persona and can be enabled to output a message in accordance with the character’s actions or role in the session).

	As to Claim 7, Rodriguez discloses wherein the contextually relevant communication includes a visual representation of the first persona (Paragraphs [0234][0235] describe how the application object can be an assumed character or persona adopted by a bot and displayed as a character).

	As to Claim 8, Rodriguez discloses wherein the method further comprises: updating the communication session based on further entry and/or selection of the messaging content by the first user and/or the second user (Figs. 8A – 10B provide various examples of the first and second users further communicating and the chat interface being updated with the communications); updating the context information such that the context of the communication session reflects the further entry and/or selection of the messaging content by the first user and/or the second user (Paragraphs [0335][0435] describe how the system continuously monitors/gathers contextual data concerning the communication session between the first and second users); determine a second contextually relevant communication based on the updating of the context information (Paragraph [0431] describes how when a bot is selected, the bot is added to the chat conversation in the messaging interface wherein the bot can then determine and output requested information into the conversation with the first and second users; Paragraphs [0410][0415] further describe how the bots determine what to communicate based on the various context including conversational contexts, related contexts, and various other contextual information); and -4-Goslin, et al. - 16/564,505Attorney Docket No.: 45WE-029019effectuate presentation of the second contextually relevant communication in the communication field (Paragraph [0431] describes how when a bot is selected, the bot is added to the chat conversation in the messaging interface wherein the bot can then determine and output requested information into the conversation with the first and second users; Paragraphs [0410][0415] further describe how the bots determine what to communicate based on the various context including conversational contexts, related contexts, and various other contextual information).

	Claims 9-17 and 20 recite all the same elements as Claims 1-8. Therefore, the same rationale applies equally as well.

	As to Claim 18, Rodriguez discloses wherein the first persona is representative of one or more of a movie character, a cartoon character, a game character, or a real-world person (Paragraphs [0234][0235] describe how bots adopt a persona and can be enabled to output a message in accordance with the character’s actions or role in the session).

	As to Claim 19, Rodriguez discloses wherein the first persona conveys a demeanor (Paragraphs [0234][0235] describe how bots adopt a persona and can be enabled to output a message in accordance with the character’s actions or role in the session).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Srivastava et al. (US 20210035239) describes a system that analyzes the context of a communication session and inserts/suggests chatbots to the users in order to assist the users. The NPL entitled “Beyond Dyadic Interactions: Considering Chatbots as Community Members” by Seering et al., describes the state of the art concerning chatbots interacting with large communities of people instead of one-on-one.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459